Citation Nr: 0513798	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-33 944	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In this decision, the RO determined that the 
veteran had not submitted the requisite new and material 
evidence to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

In June 2001, the veteran raised the issue of entitlement to 
service connection for a psychiatric disorder, i.e., 
claustrophobia.  The RO has yet to adjudicate this claim.  
The Board finds that this claim is not properly before it at 
the present time and it is not inextricably intertwined with 
the issue on appeal.  Therefore, this matter is referred to 
the RO for the appropriate action.


FINDINGS OF FACT

1.  By rating decision of February 1999, the RO denied 
entitlement to service connection for PTSD and properly 
notified the veteran of this determination.  A Statement of 
the Case was issued regarding this decision in June 1999.  
However, the veteran failed to perfect an appeal.

2.  The additional evidence added to the record since June 
1999 is cumulative or, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.


CONCLUSION OF LAW

Subsequent to the final decision of June 1999 that denied 
entitlement to service connection for PTSD, new and material 
evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).  See also 66 
Fed.Reg. 45620 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The appellant was told of the requirements to reopen a claim 
for service connection for PTSD and of the requirements to 
establish a claim for service connection for PTSD in a letter 
issued in February 2004.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  He was 
specifically informed of the definition of "new and material 
evidence."  In the Statement of the Case (SOC) issued in 
September 2003, the appellant was apprised of the evidence 
considered by VA and the applicable laws and regulations.  
This included both the new and old criteria at 38 C.F.R. 
§ 3.156 regarding the submission of new and material 
evidence.  See 66 Fed.Reg. 45620 (2001).  The SOC also 
informed him of the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  

The United States (U.S.) Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005), that all sections of VA's notice 
letter should be construed in connection with each other to 
determine whether the document, read as a whole, addresses 
all aspects of the requisite notice under the provisions of 
the VCAA and the notice letter must be read in the context of 
prior relatively contemporaneous communications to the 
appellant from the AOJ.  In addition, a complying notice need 
not necessarily use the exact language of the controlling 
statute or regulation specifying VA's notice obligations, so 
long as that notice properly conveys to a claimant the 
essence of the regulation.  

The Board acknowledges that the veteran had been informed of 
different standards regarding the submission of new and 
material evidence.  Regulations at 38 C.F.R. § 3.156 were 
changed effective August 29, 2001.  For claims file prior to 
August 2001, the old criteria are applicable.  In the current 
case, the veteran submitted his claim in June 2001.  In the 
rating decision of August 2002 and the SOC, the RO informed 
the veteran of the appropriate old criteria and applied these 
criteria to its analysis, which denied the claim.  However, 
the SOC (in the section entitled "PERTINENT LAWS; 
REGULATIONS") and the letter issued in February 2004 noted 
the new criteria at 38 C.F.R. § 3.156.  The February 2004 
letter did provide the appropriate definition of what was 
considered new and material evidence, but the criteria for 
analyzing this evidence was the inappropriate new criteria.  
Finally, the February 2004 notification was provided to the 
veteran after the initial adverse decision in this case 
issued in August 2002.

While mistakes were made regarding notification to the 
veteran, the Board concludes that VA notification was in 
substantial compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) as these documents, 
read as a whole, fulfilled the essential purposes of the 
VCAA.  See Mayfield, slip op. at 35.  The veteran was 
appropriately informed of what was considered new and 
material evidence.  Twice the veteran was informed of the 
wrong standard of analysis.  However, the appropriate 
standard was given to the veteran and this standard was used 
by the RO in its analysis.  Therefore, the mistakes in notice 
did not prejudice the RO's analysis in this case.  Also, the 
mistake did not prejudice the veteran as he was properly 
informed of what type of evidence was considered new and 
material and even if he had a mistaken impression of the type 
of analysis used by VA, he was aware of the appropriate 
evidence to submit to support his claim.  Regardless, the 
veteran was twice informed of the appropriate standard of 
analysis under the old criteria at 38 C.F.R. § 3.156 and this 
standard was actually used by the RO in its decisions of 
August 2002 and September 2003.  

While the February 2004 notification was issued after the 
initial adverse decision, the veteran was given effective 
notification of the requirements for the submission of new 
and material evidence in the rating decision of August 2002.  
He was provided additional opportunity to submit this 
evidence and have AOJ review.  The veteran has been provided 
a meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).  Any defect with 
respect to the timing of the notice was nonprejudicial.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran has been previously provided comprehensive 
VA psychiatric examinations in January 1996 and April 1998.  
These examinations noted the veteran's claimed stressors, a 
discussion of his in-service medical history, detailed 
findings on examination, and the appropriate diagnoses and 
opinions on etiology.  Therefore, these examinations are 
adequate for VA purposes.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 
370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 .S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO requested the appellant to identify evidence pertinent 
to his claim in the letters issued in October 2001 and 
February 2004.  The appellant responded to these requests by 
submitting previously considered stressor statements, 
previously reviewed medical records and examinations, and new 
VA outpatient records.  VA has obtained all available service 
records.  The appellant has not identified any other sources 
of evidence than the records he submitted to VA.  As he has 
not provided any additional evidence or identified any other 
relevant medical treatment, further development of the 
medical evidence for the issue decided below is not 
warranted.  The appellant indicated on his substantive appeal 
received in November 2003 that he did not wish to appear at a 
hearing before VA.  

The claims file contains a Social Security Administration 
(SSA) letter dated in March 1996 that informed the veteran 
that his Supplemental Security Income (SSI) payments were to 
be discontinued after March 1996.  The basis for this 
discontinuance was that the veteran had been awarded VA 
nonservice-connected pension and, with these payments, had 
exceeded the income limitations allowing the payment of SSI.  
According to the Court's ruling in Murincsak v. Derwinski, 2 
Vet. App. 363, 371-2 (1992), VA's duty to assist requires 
obtaining medical evidence in the possession of the SSA that 
is pertinent to a VA claim.  There is no indication in the 
SSA letter or any statement from the veteran, that his award 
of SSI was based on a medical evaluation of his disabilities.  
Therefore, the evidence regarding his obtaining SSI does not 
appear to be pertinent to a claim for service connection for 
a psychiatric disability.  In addition, the denial of the 
veteran's claim for PTSD is primarily based on a lack of an 
in-service stressor.  The veteran has not indicated that the 
SSA conducted any development that would include evidence 
that could verify his claimed stressors.  Based on this 
analysis, the Board finds that the evidence used in the award 
of SSI would not be pertinent to the current claim and 
development of the SSA evidence would needlessly delay 
adjudication of the current appeal.

The Board also notes that the veteran has in very vague terms 
tried to identify his claimed in-service stressors in both 
his written statements to the RO and in his comprehensive VA 
psychiatric examinations.  However, even after being 
repeatedly placed on notice by VA to do so, he has failed to 
provide detailed information regarding the people, places, 
circumstances, and (most importantly) a date of at least to 
the month and year the events happened.  Without such 
information, there is no reasonable possibility that an 
attempt to verify the claimed stressors through the U. S. 
Armed Forces would be successful.  See CURR Stressor 
Verification Guide, Section V (VA C&P Service, April 2004).  
That is, without the detailed information requested by VA, it 
would be futile to attempt verification through the U. S. 
Armed Forces.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
see also Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (VA's 
duty to assist is not a one-way street.  A veteran cannot 
passively wait for help in those circumstances where he may 
or should have information that is essential in obtaining 
putative evidence.)

Based on the above analysis, the Board finds that all 
evidence pertinent to the current claim has been obtained.  
To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical and service evidence obtainable by VA 
has been associated with the claims file, the Board finds 
that the duty to assist has been fulfilled and any error in 
the duty to notify would in no way change the outcome of the 
below decision.  The notification provided to the appellant 
in the rating decision, SOC, and February 2004 letter 
discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




Whether New and Material Evidence Has Been Submitted

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 
98.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (Effective prior to August 29, 2001).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Circuit Court noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence substantially predates 
August 2001, the new regulatory criteria are not applicable.

By rating decision of February 1999, the RO denied the 
appellant's claim for entitlement to service connection for 
PTSD.  He was notified of this decision and his appellant 
rights.  He submitted a notice of disagreement with this 
decision in June 1999.  The RO reconsidered this claim and 
issued a SOC in late June 1999.  Enclosed with this SOC was a 
copy of VA Form 9 (with instructions) and the veteran was 
informed that he was required to complete this form and 
submit it within the appropriate time limitations in order to 
perfect an appeal to the Board.  This notification was issued 
to the last address reported by the appellant on his VA field 
examination conducted in February 1999.  He failed to submit 
a timely Form 9 or equivalent substantive appeal.  There is 
no dispute in this case that the February/June 1999 decision 
became final after the appellant was appropriately notified 
and failed to perfect a timely appeal.  Once a denial of a 
claim of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.

The evidence before the adjudicators in June 1999 included 
the veteran's service medical records.  The veteran was given 
a military enlistment examination in August 1971.  He 
reported no history of psychiatric symptoms and his 
psychiatric evaluation was normal.  The service medical 
records report a number of relevantly minor injuries to his 
hands and arms while serving aboard a United States (U.S.) 
Navy aircraft carrier.  The service medical records also 
indicate that the veteran was placed in the ship's brig on at 
least two occasions, in February 1972 and again in August 
1973.  His service personnel records reveal that he received 
non-judicial punishment in December 1971, February 1972, May 
1972, August 1972, January 1973, and August 1973.

Outpatient record of February 1972 reported that the veteran 
had been found "pass out" in the brig.  He claimed that he 
had struck his head, but the guard reported that this was not 
true.  After further questioning by the examiner, the veteran 
was reported to have acknowledged, "I just had to get out of 
that cell."  The impression was psycho-physiological 
reaction.  

In August 1973, the veteran complained of being 
claustrophobic.  The examiner noted that there was no 
physical reason that kept the veteran from being placed in 
the brig.  The veteran was seen again on the same date and 
was noted to be extremely nervous, shaking, quiet, and had 
difficulty responding to verbal stimulation.  The veteran 
related an experience as a child when he had been locked in a 
refrigerator.  He was kept in the medical detachment over 
night for observation. 

The veteran was apparently given a psychiatric evaluation the 
following day.  It was noted that he complained of being 
claustrophobic since childhood.  However, the examiner noted 
that these problems were not reported on his entrance medical 
history or examination and that the veteran had twice before 
been placed in confinement onboard ship without incident.  It 
was felt the veteran's previous day episode did not support a 
diagnosis of claustrophobia.  The impression was no medical 
or psychiatric diagnosis indicated.  

The following day, the veteran again claimed that he could 
not stay in the brig and requested another psychiatric 
examination.  The veteran was again evaluated the day after 
this complaint.  On examination, he was found to be fully 
rational and was not agitated.  The examiner found no reason 
not to return the veteran to confinement and scheduled 
another psychiatric examination the following day.  The 
veteran was given a psychiatric evaluation the following day.  
The examiner noted that the same comments as per the first 
psychiatric evaluation again applied.  The veteran was 
returned to confinement in the brig.  Three days later he 
again complained of claustrophobia, but was returned to the 
brig.  

The veteran was given a separation examination in August 
1973.  No report of medical history was obtained.  His 
psychiatric evaluation was reported to be normal.  

Also reviewed by the RO in February/June 1999 were the 
veteran's post-service VA treatment records.  These included 
a discharge summary for a period of hospitalization from 
January to March 1994 for complaints of drug and alcohol 
abuse.  It was reported by the veteran that he began abusing 
drugs and alcohol as a teenager prior to his military 
service.  The final diagnosis was polysubstance abuse, 
cocaine and alcohol dependence.  A discharge summary for a 
period of hospitalization from September to October 1996 
indicated that the veteran complained of multiple psychiatric 
symptoms and was referred for a PTSD program.  The veteran 
related he had witnessed a friend during military service be 
sucked into a jet engine in 1972.  The discharge diagnosis 
was a history ("X") of PTSD.  The veteran was again 
hospitalized from November 1996 to January 1997 and received 
a discharge diagnosis to rule out PTSD.  A VA outpatient 
record dated in March 1997 noted an impression to rule out 
PTSD.  The only noted stressor was a post-service motor 
vehicle accident.  

The veteran was given a comprehensive VA psychiatric 
examination in January 1996.  This examiner noted the 
veteran's alleged stressors, to include watching a friend 
onboard a U. S. Navy aircraft carrier be sucked into a jet 
engine and killed.  The diagnoses were chronic, moderately 
severe psychosis not-otherwise-specified (NOS), substance 
abusive personality, and to rule out a learning disability.

Another comprehensive VA psychiatric examination was given 
the veteran in April 1998.  His reported stressors included 
"combat experiences in Vietnam" and being hit in the head 
and back by a pipe connection while serving in the military.  
The diagnoses were psychotic disorder NOS and polysubstance 
abuse in remission.

The veteran submitted a stressor statement in October 1998.  
His alleged in-service stressors included being incarcerated 
for minor infractions on ten different occasions, being 
informed that his friend onboard ship had committed suicide 
by jumping overboard, witnessing another friend be sucked 
into a jet engine and killed, and attempting to commit 
suicide while incarcerated.  

The claim for service connection for PTSD was reviewed by the 
AOJ in a SOC issued in June 1999.  It was determined by the 
AOJ that service connection for PTSD was not authorized as 
the medical evidence did not show a definite diagnosis for 
PTSD and that the veteran's alleged in-service stressors were 
not verified or capable of verification.

Also associated with the claims file were VA discharge 
instruction sheets dated in October 1996 and January 1997 
that noted diagnoses of PTSD.  Impressions of PTSD were also 
noted on outpatient records dated in November 2000, April 
2001, and January 2002.  However, none of these records 
discussed any type of stressor on which the diagnosis of PTSD 
had been made.  The veteran also submitted copies of his 
October 1998 stressor statement.

There are outpatient records and discharge instructions 
submitted since June 1999 that note impressions/diagnoses of 
PTSD.  This evidence was not before adjudicators in June 1999 
and appears relevant to the current claim.  However, the 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  The reasons 
and bases for denial in 1999 were that the definitive 
diagnoses based on comprehensive psychiatric examinations in 
January 1996 and April 1998 failed to provide a diagnosis of 
PTSD.  There were at that time outpatient and discharge 
summary records that noted diagnoses of PTSD.  However, these 
impressions, like the diagnoses and impressions submitted 
since June 1999, were not based on a review of the entire 
medical history contained in the claims file and the 
examiners do not appear to have reviewed the contemporaneous 
service medical records.  The outpatient and hospital 
diagnoses appear to be merely based on a medical history 
reported by the veteran, an individual who has been 
repeatedly found by examiners to be a poor and unreliable 
historian.  See Godfrey v. Brown, 8 Vet. App. 113, 114 (1995) 
(VA is not required to accept a physician's opinion that is 
based upon an appellant's uncorroborated recitation of his or 
her medical history); Madden v. Gober, 125 F.3d 1477, 1480-81 
(Fed. Cir. 1997) (An appellant's claims can be contradicted 
by his or her contemporaneous medical history and 
complaints.)  Thus, the outpatient records with 
diagnoses/impressions of PTSD obtained since June 1999 are 
cumulative of previously considered evidence.  

More importantly, the veteran has not submitted any new 
evidence regarding his claimed in-service stressors.  
Instead, he has merely provided copies of a stressor 
statement previously considered by VA.  This statement fails 
to provide the specific information required to verify the 
claimed non-combat stressors.  The veteran has repeatedly 
been informed of the need to submit such evidence in order to 
verify his claimed stressors.  Regardless, it appears that 
even if these stressors were verified it would not lead to 
the grant of service connection for PTSD.  VA psychiatric 
examinations of January 1996 and April 1998 considered the 
veteran's claimed stressors (to include his claims of 
witnessing the death of others and his allegation of being 
involved in combat), reviewed the contemporaneous medical 
evidence, and still determined that the veteran did not 
currently suffer with PTSD.  In other words, even if VA was 
to verify the claimed stressors, the most probative medical 
evidence of record has considered these stressors and found 
that PTSD does not exist.  

Based on this analysis, the Board finds that evidence 
received since the June 1999 decision is either cumulative or 
not of sufficient significance that it must be 


considered in order to fairly decide the merits of the claim 
for entitlement to service connection for PTSD.  


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for PTSD has not 
been received, the claim is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


